DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 29, 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese Patent Application No. 201710197550.0, entitled “refrigerator with ice making function”, as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the air quantity adjusting device of claim 10 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The Instant Abstract recites: The present invention discloses a refrigerator with an ice making function, comprising a refrigerating compartment; a 

Appropriate correction is required.
The disclosure is objected to because of the following informalities, with reference to Pre-Grant Publication US20200011585:
Paragraph 024 should read: As shown in [[FIGs.]] FIGS. 1 and 2, according to a first preferable embodiment of the present invention, there is disclosed a refrigerator with an ice making function, including a refrigerating compartment 10; a door 12 of the refrigerating compartment for opening and closing the refrigerating compartment 10; a freezing compartment 14; and an ice making compartment 16 provided at the door 12 of the refrigerating compartment. The refrigerator further includes a door 18 of the freezing compartment, for opening and closing the freezing compartment 14.

Paragraph 025 should read: The refrigerator further includes a compartment 20 for the ice making evaporator; an ice making blower 22 and an ice making evaporator 24 provided in the compartment 20 for the ice making evaporator. 24 is communicated with the ice making compartment 16 through [[the]] an air intake duct 54, 56 and [[the]] an air return duct 66, 68, cold air at the ice making evaporator 24 is transferred to the ice making compartment 16 through the air intake duct by means of the ice making blower 22, thereby supplying refrigeration capacity to the ice making compartment 16 for making ice. Heat of the ice making compartment 16 is returned back to the compartment 20 for the ice making evaporator through the air return duct, thereby taking away the heat of the ice making compartment 16 by means of air circulation. In the preferable embodiment, a part of one of the air intake duct and the air return duct is provided in the refrigerating compartment 10. Specifically, part of the air intake duct or the air return duct is provided in the refrigerating compartment 10. The refrigerating compartment 10 is enclosed by a left side wall 30, a rear side wall 32, a right side wall 34 and an upper side wall 36. part of the air intake duct or the air return duct is provided in the refrigerating compartment 10, instead of in a side wall of the refrigerating compartment 10, which prevents the refrigeration capacity entering the ice making compartment 16 from dissipating through the side wall of the refrigerating compartment 10, thereby greatly reducing the loss of refrigeration capacity of the refrigerator and further greatly improving the ice making efficiency.

The Specification refers to both the first preferable embodiment and the second preferable embodiment as the present preferable embodiment
Paragraph 028 should read: In the first preferable embodiment, the refrigerator further includes a freezing evaporator 46, a freezing blower 48, a refrigerating evaporator 50 and a refrigerating6 blower 52, wherein the freezing evaporator 46 blows the cold air to the freezing compartment 14 by means of the freezing blower 48, and the refrigerating evaporator 50 blows the cold air to the refrigerating compartment 10 by means of the refrigerating blower 52.

Paragraph 030 should read: Specifically, the compartment 20 for the ice making evaporator is provided in the refrigerating compartment 10. Further, the compartment 20 for the ice making evaporator is provided adjacent to [[the]] a bottom 64 and the rear side wall 32 of the refrigerating compartment 10, and the first section 54 of the air intake duct is provided horizontally substantially. Certainly, the first section 54 of the air intake duct may also be provided at other angles. In the first preferable embodiment, the door 12 of the refrigerating compartment provided with the ice making compartment 16 is provided at a left side wall 30 of the refrigerating compartment 10, and the first section 54 of the air intake duct is provided adjacent to the left side wall 30, which may reduce a length of the air intake duct and further reduce the loss of refrigeration capacity.

The Specification recites “present embodiment” in paragraphs ¶¶ 32-33. As drafted, there is potential confusion as to whether present embodiment refers to the first preferable embodiment, the second preferable embodiment, or both 
Paragraph 032 should read: As shown in [[FIGs.]] FIGS. 3 and 4, the second preferable embodiment according to the present invention is different from the first preferable embodiment in the arrangement of the air intake duct, and in that the refrigerating compartment and the freezing compartment in the second preferable embodiment share one evaporator. The difference therebetween will be introduced in detail below, without explaining the similarities herein.

Paragraph 033 should read: In the second preferable embodiment, only one section of [[the]] an air intake duct 74 is provided in the refrigerating compartment 10, wherein one end of the air intake duct 74 is communicated with the ice making evaporator 24, the other end of the air intake duct 74 is provided with the fifth air vent 76, and the ice making compartment 16 is provided with a sixth air vent 78. When the door 12 of the refrigerating compartment is open, the fifth air vent 76 is separated from the sixth air vent 78, thereby separating the air intake duct 74 from the ice making compartment 16; when the door 12 of the refrigerating compartment is closed, the fifth air vent 76 is butt-jointed to the sixth air vent 78 to communicate the air intake duct 74 with the ice making compartment 16, thereby transferring the cold air at the ice making evaporator 24 to the ice making compartment 16 by means of the ice making blower 22 through the air intake duct 74 for making ice.

Paragraph 034 should read: The air intake duct 74 is provided adjacent to the left side wall 30 of the refrigerating compartment 10, and is angularly provided from the horizontal direction. In this way, the length of the air intake duct 74 is reduced, the second preferable embodiment, the arrangement of the air return duct is the same as in the first embodiment, and is not repeated herein.

Paragraph 035 should read: In the second preferable embodiment, the refrigerating compartment 10 and the freezing compartment 14 share one evaporator. Specifically, the refrigerator includes a freezing evaporator 80, a freezing blower 82 and an air quantity adjusting device (not shown), wherein the freezing evaporator 80 supplies the cold air to the refrigerating compartment 10 and the freezing compartment 14, and the air quantity adjusting device is configured for adjusting the air quantity blown to the refrigerating compartment 10 and the freezing compartment 14 by the freezing blower 82.

Paragraph 037 should read: In the second preferable embodiment, the air return duct also includes a first section 84 of the air return duct provided in the refrigerating compartment 10 and a second section 86 of the air return duct provided on the door 12 of the refrigerating compartment. The second preferable embodiment differs from the first embodiment in that the first section 84 of the air return duct is angularly provided from the horizontal direction. The second section 86 of the air return duct includes a first portion 88 of the air return duct, which is operatively separated from or communicated with the first section 84 of the air return duct; and a second portion 90 of the air return duct, which is communicated with the ice making compartment 16 and is angularly provided from the first portion 88 of the air return duct.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:


(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitation(s) is/are: air quantity adjusting device in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The term “device” is not a recognized term in the art for a structure that performs the function of “air quantity adjusting”

Paragraph 035 provides that “the refrigerator includes a freezing evaporator 80, a freezing blower 82 and an air quantity adjusting device (not shown), wherein the freezing evaporator 80 supplies the cold air to the refrigerating compartment 10 and the freezing compartment 14, and the air quantity adjusting device 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specification ¶ 14 and 35 recite “the refrigerator includes a freezing evaporator 80, a freezing blower 82 and an air quantity adjusting device (not shown), wherein the freezing evaporator 80 supplies the cold air to the refrigerating compartment 10 and the freezing compartment 14, and the air quantity adjusting device is configured for adjusting the air quantity blown to the refrigerating compartment 10 and the freezing compartment 14 by the freezing blower 82” (¶ 35). 
The as-filed Specification (particularly ¶¶ 14 and 35) fails to provide sufficient structures capable of performing the claimed function of the air quantity adjusting device. Because of this, it is unclear what structure applicant was in possession of at the time of filing.  Further, it is unclear as to the fit and function of the cited element and the claim boundaries are undefined. A claim without clear boundaries 

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 4, 6, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 3 is a relative term which renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The Office interprets and suggests amending claim 3 to recite: The refrigerator with an ice making function according to claim 2, wherein the first section of the air intake duct is provided horizontally.

Claim 4 is rejected because third and fourth air vents are claimed without claiming first and second air vents, so it is unclear whether first through second air vents 

Claim 6 is rejected because fifth and sixth air vents are claimed without claiming first through fourth air vents, so it is unclear whether first through fourth air vents are also required. For the purposes of examination, the Office interprets that a total of two air vents are required.

Claim 10 is rejected because the claim limitation “air quantity adjusting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Because the Specification discloses no clear structure for the “air quantity adjusting device” it is unclear what the structure, and equivalents thereof are limited to. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4, and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NATARAJAN VENKATAKRISHNAN (US 20080148761, hereinafter VENKATAKRISHNAN) in view of MASASHI YUASA (US 20040050083, hereinafter YUASA).
Regarding claim 1, VENKATAKRISHNAN (¶¶ 31-39, and FIGS. 1 and 3-4) also teaches: A refrigerator with an ice making function, comprising a refrigerating compartment (103); a door (107) of the refrigerating compartment for opening and closing the refrigerating compartment; a freezing compartment (101); and an ice making compartment (540) provided at the door of the refrigerating compartment, wherein the refrigerator further comprises a compartment (510) for an ice making evaporator (520); the ice making evaporator is communicated with the ice making compartment through an air intake duct (550, 550a, and 555) and an air return duct (550, 550b, and 557), cold air at the ice making evaporator is transferred to the ice making compartment through the air intake duct by means of the ice making blower, heat of the ice making compartment is returned back to the compartment for the ice making evaporator through the air return duct, and a part (¶ 37, ref. 550) of one of the air intake duct and the air return duct is provided in the refrigerating compartment.
Regarding claim 1, VENKATAKRISHNAN teaches a blower (560) located in the ice making compartment (540) instead of the blower being located in the evaporator compartment (530).
Regarding claim 1, YUASA (¶¶ 95-97 and 109; and FIG. 3) teaches a refrigerator having: an ice making blower (215) and an ice making evaporator (204) provided in the compartment for the ice making evaporator. YUASA (¶¶ 96-97 and 109; and FIG. 3) teaches that it is old and well-known to place blower fans (214- 216) adjacent to evaporators (203- 205) in separate compartments (211-213). 
VENKATAKRISHNAN and YUASA teach fans can be placed in any location provided the fan aids air in traveling through the evaporator to be cooled. Further, as it has been held that the shifting of location of parts does not constitute a patentable advance if the operation of the device would thereby not be modified. Thus, it would have been obvious to a person of ordinary skill in the art, before the effective 

Regarding claim 2, VENKATAKRISHNAN (FIGS. 1 and 3-4) discloses: wherein the air intake duct comprises a first section of the air intake duct (550, 550a, and 555) provided in the refrigerating compartment and a second section of the air intake duct (thickness of 551 extending through the outer wall of 500 in FIGS. 4-5) provided on the door of the refrigerating compartment, one end of the first section of the air intake duct (550a near 520 and 530) is communicated with the ice making evaporator, the other end of the first section of the air intake duct is provided with a first air vent (555), one end of the second section of the air intake duct (551 and FIG. 6) is communicated with the ice making compartment, the other end of the second section of the air intake duct (551) is provided with a second air vent (opening of 551 on the outer wall portion of 500); when the door of the refrigerating compartment is open, the first air vent is separated from the second air vent; when the door of the refrigerating compartment is closed, the first air vent is butt-jointed (FIGS: 1 and 3-4) with the second air vent to communicate the first and second sections of the air intake duct.

Regarding claim 4, VENKATAKRISHNAN (FIGS. 1 and 3-4) discloses: The refrigerator with an ice making function according to claim 1, wherein the air return duct comprises a first section of the air return duct (550, 550b, and 557) provided in the refrigerating compartment and a second section of the air return duct (thickness of 553 extending through the outer wall of 500 in FIGS. 4-5) provided on the door of the refrigerating compartment, one end of the first section of the air return duct (550b near 520 and 530) is communicated with the ice making evaporator, the other end of the first section of the air return duct is provided with a third air vent (557), one end of the second section of the air return duct (553) is communicated with the ice making compartment, the other end of the second section of the air return duct (553) is provided with a fourth air vent (opening of 553 on the outer wall portion of 500); when the door of the refrigerating compartment is open, the third air vent is separated from the fourth air vent; when the door of the refrigerating compartment is closed, the third air vent is butt-jointed (FIGS: 1 and 3-4) with the fourth air vent to communicate the first and second sections of the air return duct.

Regarding claim 6, VENKATAKRISHNAN (FIGS. 1 and 3-4) discloses: wherein one end of the air intake duct (550a near 520 and 530) is communicated with the ice making evaporator, the other end of the air intake duct (555) is provided with a fifth air vent (555), the ice making compartment is provided with a sixth air vent (551); when the door of the refrigerating compartment is open, the fifth air vent is separated from the sixth air vent; when the door of the refrigerating compartment is closed, the fifth air vent is butt-jointed with the sixth air vent to communicate the air intake duct with the ice making compartment.

Regarding claim 7, VENKATAKRISHNAN (FIG. 1) discloses: The refrigerator with an ice making function according to claim 1, wherein a position where the air intake duct (550a) is connected with the ice making compartment is located above a position where the air return duct (550b) is connected with the ice making compartment.

Regarding claim 8, VENKATAKRISHNAN (FIG. 1) discloses: The refrigerator with an ice making function according to claim 1, wherein the compartment for the ice making evaporator is provided in the refrigerating compartment.

Regarding claim 9, VENKATAKRISHNAN (¶¶ 42-43) discloses: wherein the refrigerator further comprises an ice maker (570) and an ice storage box (590) provided in the ice making compartment; a passage (FIG. 1 illustration below) and a dispenser (FIG. 1 illustration below) are provided on the door of the refrigerating compartment, wherein the passage is configured to communicate the ice storage box and the exterior of the door of the refrigerating compartment, and the dispenser is communicated with the passage.

    PNG
    media_image1.png
    1237
    987
    media_image1.png
    Greyscale



Regarding claim 10, VENKATAKRISHNAN (¶ 29) discloses: The refrigerator with an ice making function according to claim 1, wherein the refrigerator further comprises a freezing evaporator (210), a freezing blower (220) and an air quantity adjusting device (105), wherein the freezing evaporator is configured to supply cold air to the refrigerating compartment and the freezing compartment, and the air quantity adjusting device is configured for adjusting an air quantity blown into the refrigerating compartment and the freezing compartment by the freezing blower.

Regarding claim 11, VENKATAKRISHNAN does not explicitly disclose: The refrigerator with an ice making function according to claim 1, wherein the refrigerator further comprises a freezing evaporator, a freezing blower, a refrigerating evaporator and a refrigerating blower, wherein the freezing evaporator blows the cold air to the freezing compartment by means of the freezing blower, and the refrigerating evaporator blows the cold air to the refrigerating compartment by means of the refrigerating blower.
Regarding claim 11, YUASA (FIG. 8) teaches: wherein the refrigerator further comprises a freezing evaporator (205), a freezing blower (216), a refrigerating evaporator (203) and a refrigerating blower (214), wherein the freezing evaporator blows the cold air to the freezing compartment by means of the freezing blower, and the refrigerating evaporator blows the cold air to the refrigerating compartment by means of the refrigerating blower. YUASA (¶¶ 96-97 and 109; and FIG. 3) employs separate evaporators (203- 205) and blowers (214- 216) in separate compartments (211-213) to provide three different cooling temperatures in a freezer or a refrigerator provided with a freezer. YUASA (¶ 62) provides a desired evaporation temperature for each respective evaporator that is adjusted arbitrarily, this configuration yields high efficiency cooling. Furthermore, when cooling of an evaporator of interest is not needed, that particular evaporator is bypassed, allowing only the 
It would have been obvious to one skilled in the art, before the effective filing date of the Instant Claims, to replace the damper and freezing apparatus of VENKATAKRISHNAN with the independent blowers and evaporators of YUASA to provide a desired evaporation temperature for each respective evaporator that is adjusted arbitrarily, yielding high efficiency cooling. Furthermore, when cooling of an evaporator of interest is not needed, that particular evaporator is bypassed, allowing only the evaporators requiring cooling to be cooled down in a concentrated manner avoiding wasteful inefficient cooling. The combination of VENKATAKRISHNAN and YUASA leads to three independent sets of blowers and evaporators, one for each of the refrigerator, ice maker, and freezer.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATAKRISHNAN and YUASA as applied to claim 1 above, and further in view of SANG-UK KIM (US 20170248348, hereinafter KIM).
Regarding claim 3, VENKATAKRISHNAN as modified above does not explicitly disclose: The refrigerator with an ice making function according to claim 2, wherein the first section of the air intake duct is provided horizontally.
Regarding claim 3, KIM (FIGS. 2, 2A, 4, and 6) teaches a refrigerator (FIGS. 1-3) having an air intake duct (40a) with two sections (32 and 40): wherein the first section of the air intake duct is provided horizontally (FIG. 2 and 6 Illustrations . KIM (¶ 82) teaches a refrigerator having a first section of an air intake duct provided horizontally.
As further evidenced by KIM and VENKATAKRISHNAN, the shape and direction of the duct is dependent upon the location of the evaporator and the ice making compartment with less design emphasis based upon the duct itself, leaving the ducting path more a matter of design choice dependent upon the constraints of the particular refrigerator rather than the function of the device.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine VENKATAKRISHNAN as modified by YUASA with the teachings of KIM to employ cold air intake duct paths, including a horizontal path, based upon the locations of the evaporator and the ice making compartment as it has been held that shifting the location of parts does not constitute a patentable advance if the operation of the device would thereby not be modified.


    PNG
    media_image2.png
    1087
    849
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    947
    659
    media_image3.png
    Greyscale



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VENKATAKRISHNAN and YUASA as applied to claim 4 above, and further in view of JEFFERY J. ANSELMINO (US 20060086130, hereinafter ANSELMINO).
Regarding claim 5, VENKATAKRISHNAN as modified above teaches the limitations of claim 4. Further, as evidenced, but not expressly stated, by a comparison of FIGS. 5 and 6 of VENKATAKRISHNAN, VENKATAKRISHNAN teaches the second section (553) of the air return duct has a non-linear shape (553 in FIG. 5 does not have a corresponding opening disclosing a linear flow path in FIG. 6). However, because it is not expressly stated, and for the purposes of compact prosecution, VENKATAKRISHNAN is considered not to explicitly disclose: The refrigerator with an ice making function according to claim 4, wherein the second section of the air return duct comprises a first portion of the air return duct, which is operatively separated from or communicated with the first section of the air return duct; and a second portion of the air return duct, which is communicated with the ice making compartment and is angularly provided from the first portion of the air return duct.
Regarding claim 5, ANSELMINO (¶ 61 and FIGS. 4-5) teaches a refrigerator (FIGS. 1-2) having an air return duct (100. 104, 110, and 107) with two sections (110 and 107) are the first section and 100 and 104 are the second section): wherein the second section of the air return duct comprises a first portion (104) of the air return duct, which is operatively separated from or communicated with the first section of the air return duct (110); and a second portion (100) of the air return duct, which is communicated with the ice making compartment and is angularly provided from the first portion of the air return duct. “Angularly provided” includes any angle from 0° to 180°, as such, the phrase “angularly provided” does not appear to have any patentable weight. ANSELMINO (¶ 61 and FIGS. 4-5) employs a first and second portion of an air return duct to improve air flow between an ice making compartment located in the door and an evaporator located below the ice making compartment but not located in the door.
As evidenced by ANSELMINO and VENKATAKRISHNAN, the sectioning, segmenting, separating, and direction of the duct is dependent upon the location of the evaporator and the ice making compartment with less design emphasis based upon the duct itself, leaving the ducting path more a matter of design choice dependent upon the constraints of the particular refrigerator rather than the function of the device.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine VENKATAKRISHNAN as modified by YUASA with the teachings of ANSELMINO to employ a first and second portion of an air return duct, including separating the duct and rotating the portions, based upon the locations of the evaporator and the ice making compartment as it has been held that shifting the location of parts does not constitute a patentable advance if the operation of the device would thereby not be modified.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Although SANG-UK KIM (US20170248348) was used as a 35 U.S.C. 103 secondary reference with VENKATAKRISHNAN, it appears that KIM is also a 102(a)(2) reference for at least claim 1.

LYMAN W. WYCOFF (US 671530) teaches a(n) UNIVERSAL REFRIGERANT CONTROLLER.
BRENT ALDEN JUNGE (US-20090293514-A1) teaches a(n) COOLING SYSTEM FOR REFRIGERATOR.
 MIN BON KOO (US-20160370083-A1) teaches a(n) ICE MAKING SYSTEM AND METHOD FOR A REFRIGERATOR.
 ERIC SCALF (US-20190003758-A1) teaches a(n) REFRIGERATOR WITH TANDEM EVAPORATORS.
 DONG SOO LEE (US-20090133432-A1) teaches a(n) A REFRIGERATOR INCLUDES A REFRIGERATING COMPARTMENT, A FREEZING COMPARTMENT, AND A SWITCHING COMPARTMENT TO STORE FOOD ITEMS. VARIOUS ELEMENTS ARE PROVIDED TO MAINTAIN THE THREE COMPARTMENTS AT SELECTED TARGET TEMPERATURES. A HEATER AND/OR A LIGHT SOURCE MAY BE PROVIDED TO RAPIDLY HEAT THE SWITCHING COMPARTMENT WHEN THE SWITCHING COMPARTMENT IS BEING CHANGED FROM A FREEZING OPERATION TO A REFRIGERATING OPERATION.
 MIN-KYU OH (US-20100192622-A1) teaches a(n) REFRIGERATING SYSTEM.
 ZHICHUN ZHANG (US-20080148745-A1) teaches a(n) MULTI-TEMPERATURE CONTROL REFRIGERATOR COMPRISING AN ICE MACHINE.
 HOSAN KIM (US-20190128597-A1) teaches a(n) REFRIGERATOR AND METHOD OF CONTROLLING A REFRIGERATOR.
 JINKOOK YOON (US-20190219317-A1) teaches a(n) ICE MAKER.
 JAE HOON LIM (US-20100300137-A1) teaches a(n) REFRIGERATOR.
 STEVEN JOHN KUEHL (US-20080155993-A1) teaches a(n) THERMAL CASCADE SYSTEM FOR DISTRIBUTED HOUSEHOLD REFRIGERATION SYSTEM.
 ALAN JOSEPH MITCHELL (US-20190264974-A1) teaches a(n) REFRIGERATOR APPLIANCE.
 JONG KI KIM (US-20070137226-A1) teaches a(n) REFRIGERATOR AND METHOD FOR CONTROLLING THE REFRIGERATOR.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.D.B./Examiner, Art Unit 3763




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763